Judgment and order affirmed, with costs. Memorandum: We think the verdict directed by the court finds support in the evidence and is not against its weight and there being no errors of law on the trial the judgment should be affirmed. (Danaher v. City of Brooklyn, 119 N. Y. 241, 254, 255; Tagg v. City of Lockport, 228 App. Div. 319, 320; affd., 254 N. Y. 582; Gubasko v. City of New York, 12 Daly, 183; affd., 1 N. Y. Supp. 215, 217; Murphy v. City of Lockport, 257 App. Div. 920; Lahart v. City of New York, 246 N. Y. 643.) All concur. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.